MALLARD, Chief Judge.
In his brief, defendant brings forward no assignments of error but urges this court to “examine the record for any error that may appear prejudicial to the appellant.” This *588constitutes an exception to the judgment and presents the face of the record on appeal for review. 3 Strong, N.C. Index 2d, Criminal Law, § 161, and cases cited therein.
The Attorney General states that he has carefully reviewed the organization of the court, the bill of indictment, the defendant’s plea, the verdict and the judgment in the case before us and has found no error.
The judgment in this case was supported by plenary competent evidence, the sentence is within statutory limits, and no prejudicial error appears on the face of the record on appeal. We find no error.
No error.
Judges Campbell and Britt concur.